Citation Nr: 1750840	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran had active duty service in the United States Army from November 1979 to October 1988.  

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran presented sworn testimony at a hearing before the undersigned in November 2012.  This matter was remanded by Board in May 2014.  The Board finds that there has been substantial compliance with the development ordered concerning the Veteran's low back claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in November 2016, the Veteran separately perfected an appeal of claims for increased ratings for his right leg varicose veins and left leg varicose veins with history of deep vein thrombosis.  He requested a Board hearing on those issues.  As these issues are intertwined with the issue of entitlement to total disability based on unemployability (TDIU), all these issues will be addressed in subsequent decision following the hearing.


FINDING OF FACT

The Veteran's current low back disability, which first manifested several years after his separation from service, was not incurred in service or related to an in-service injury or disease.



CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disorder, asserting that he experienced progressive back problems as a result of lifting heavy patients during service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, the evidence shows that the Veteran has a current low back disability because he has been diagnosed with intervertebral disc syndrome, lumbago, T-5 compression fracture, bulging discs and osteomyelitis of the spine during the appeal period.  Additionally, the Board notes that the Veteran's military occupational specialty (MOS) in service was an x-ray specialist, and thus his reports of lifting heavy patients is consistent with his service.  The key issue for decision in this appeal is whether the Veteran's current low back disability had its onset in service or is related to an injury he sustained during service.

The Veteran's service treatment records show no complaints of back pain or treatment for back pain in service.  After his separation from service in 1988, he continued working as an x-ray technician for several years.  The first report of back pain found in the record is from September 1998.  At that time he reported a history of back pain but did not indicate when the back pain began.  In October 1998, the Veteran reported that he strained his back chopping wood.  He was noted to have full range of motion in his back, with pain, and was diagnosed with back strain.  A month later, the Veteran reported that he suffered chronic low back injuries.  The examiner at the November 1998 appointment found that the ranges of motion of the low back were almost within normal limits and vigorous palpation failed to yield any significant tenderness in the low back area.  The examiner noted that he did not find evidence of any chronic lumbar facet problem with radiculopathy.  A medical record from later than month shows the Veteran's report of low back pain when he fell after tripping over a dog.  He was diagnosed with low back pain and sprain/strain.  

The Veteran suffered from other back injuries in his post-service years.  A January 1999 medical record shows that the Veteran appeared complaining of back pain after a fall while walking down steps.  He reported that his feet flew out from under him, and that he landed on his back.  He said subsequently he had non-radiating low back pain localized to the left flank area.  The record notes that the Veteran had a history of low back pain.  The Veteran reported that the prior back pain was in July and that he woke up with the pain.  Physical examination was remarkable for tenderness of the right paralumbar region and right sacroiliac area with positive straight leg raising.  The assessment was back pain secondary to a fall four days ago.  An x-ray showed an old compression type fracture at the fifth thoracic vertebra, no acute injury.  X-rays also showed a normal lumbar spine, sacrum and coccyx.  

In January 2000, the Veteran was examined in connection with his application for Social Security disability.  At that examination he reported that he slipped on icy pavement two years prior and fell on his back.  He stated that his back bothered him off and on, and that a 1999 x-ray showed a compression fracture of T5 vertebral body.  The Veteran reported that his back pain was nonradiating and precipitated by bending, stooping, lifting and prolonged standing or walking.  On physical examination, his thoracolumbar spine was not tender and his range of motion was noted to be within normal limits.  There was no evidence of paravertebral muscle spasm and pressure over the lumbar spine was not associated with tenderness.  The examiner noted that there was no kyphotic deformity or scoliotic curvature at the thoracic spine level, and no tenderness on pressure.  The Veteran's low back was examined again in April 2000 when it was found that osteopenia was present without evidence of fracture, subluxation or structural abnormality.  The intervertebral disc spaces were maintained with no soft tissue abnormalities noted.  In May 2002, the Veteran reported straining his back while lifting something heavy.  The Veteran's VA treatment records also show that he reported back pain after falling in August 2007 and in November 2007, and reported injury after lifting boxes in August 2008.  

The Board finds that the Veteran's recent statements that he has been experiencing symptoms of a low back disability since service have little probative value.  The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Here, the Board finds that the Veteran's recent statements concerning the onset of his symptoms have little probative value because they were made after he submitted his claim for benefits and are inconsistent with the history he provided when examined or treated for low back symptoms in the past.  At various times the Veteran reported that his chronic back pain started in the 1990s.  A medical record from December 2008 states that the Veteran reported a history of chronic low back pain radiating to legs for the past 10 years.  He reported that he hurt his back lifting patients when he was working as an x-ray technician, but did not state whether that was during service or after his separation from service.  He reported having a history of chronic back pain in September 1998, but the record does not state the onset of this pain.  During a September 2001 VA Pain Control/Anesthesia consultation he reported constant aching and burning between his shoulder blades since 1985 after he sustained a traumatic T5 vertebra compression fracture; however, the provider noted that the Veteran is a poor historian with a history of drug-seeking behavior.  

Given the inconsistencies between the Veteran's recent statements made in connection with his claim for benefits and his past reports concerning the onset of his symptoms, the Board finds that his recent reports that his low back symptoms have been present since service lack credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, the Board affords no probative weight to the Veteran's statements.

The most probative evidence of record, the report from the August 2015 VA examination, is unfavorable to the Veteran.  After considering the Veteran's history, including his reports of progressive back problems as a result of lifting heavy patients during service, the examiner opined that it was less likely than not that the Veteran's current low back disability is related to service.  In reaching this conclusion, the examiner noted that there were no reports of a back injury or treatment in service, and no records from the years immediately following separation from service to document a back condition dating from that period.  

The Board considers the examiner's opinion probative as it is predicated upon a thorough clinical examination and evidentiary review, and is supported by a sufficiently detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination report shows that the examiner reviewed and considered the Veteran's lay statements concerning the onset of his symptoms because his statements are recorded in the report as part of the medical history.  The examination report further shows that the examiner reviewed the Veteran's service treatment records and post-service records.  As noted above, the post-service medical records in evidence show that the Veteran continued to work as an x-ray technician after service, was involved in several falls and injured himself while lifting heavy objects.  Additionally, as the Board finds the Veteran's reports of ongoing back problems since service to have little credibility in light of the other evidence of record, it is of no import that the examiner assigned more weight to the medical evidence in forming his opinion.  

The Veteran may also establish service connection for certain chronic diseases on a presumptive basis pursuant to 38 C.F.R. §§  3.307 and 3.309(a) if the evidence shows (1) that his disability manifested to a compensable degree within one year after his separation from service, or (2) a continuity of symptomatology since leaving service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Such chronic diseases include arthritis.  See 38 C.F.R. § 3.309(a).  

In this instance, the evidence does not support a finding that the Veteran's low back arthritis occurred during service or within one year after separation, or that he has exhibited continuity of symptomatology since that time.  As discussed above, there is no credible evidence to support a finding that the Veteran had a low back disability within a year after separation from service or that his symptoms have persisted since service.  The only such evidence of record is the Veteran's reports made in connection with his claim for benefits, which the Board finds lack credibility and have no probative value.  There is no other credible and probative evidence showing that the Veteran began exhibiting symptoms of arthritis within one year of separation from service, nor is there any evidence that his symptoms have persisted since his discharge.  For these reasons, the Veteran cannot establish that he is entitled to presumptive service connection for his low back disability.  

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  As such, no discussion is necessary.


ORDER

Service connection for a low back disorder is denied.


REMAND

The Veteran was provided with a VA psychiatric examination in June 2015.  The Board finds that the June 2015 VA examination is inadequate.  First, although the examination report shows that the examiner reviewed the Veteran's medical history, the examiner' s opinion does not address the Veteran's various psychiatric diagnoses given during the appeal period or offer any opinion as to the validity or etiology of these diagnoses.  Such an opinion is necessary to determine if any psychiatric disorder diagnosed during the appeal period can be connected to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board further notes that the 2015 VA examiner determined that the Veteran did not have a diagnosis of PTSD or any other mental disorder (other than substance abuse and a nightmare disorder) under the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Although VA amended the applicable regulations to transition to the use of the DSM-5, this amendment does not apply to claims that had been certified to the Board prior to August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  The Board notes that the Veteran has previously treated at the Huntington VA Medical Center.

2.  Ask the Veteran to identify any private medical care providers who treated him for his psychiatric disabilities.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his psychiatric disorder(s).  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(1) state whether the Veteran's symptomatology and presentation meets the diagnostic criteria for PTSD under the DSM-IV; (as required because the Veteran's claim predates Aug 2014) and, if so, identify the underlying stressor supporting that diagnosis; 

(2) identify all psychiatric disorders the Veteran has had during the appeal period (April 2009 to the present);

(3)  state whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disorders (PTSD; anxiety; depression; dysthymic disorder; bipolar disorder; schizoaffective disorder; psychotic disorder; mood disorder) had their onset in service or are otherwise related to an event, injury or disease incurred in service. 

In reaching his or her conclusions, the VA examiner should specifically review and consider the Veteran's lay statements concerning the onset of his symptoms, his service treatment records showing treatment for substance abuse in service, as well as the VA and private medical records noting his psychiatric symptoms and diagnoses during the appeal period.  If the examiner opines that any of the psychiatric diagnoses noted in the Veteran's medical records are inaccurate, he or she should explain his or her opinion.

If any opinion requested above cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Readjudicate the remanded claims.  If any of the benefits sought remain denied, provide the Veteran and his representative a Supplemental Statement of the Case and give them a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


